PARKER, Chief Judge
(dissenting in part).
I agree with that part of the decision of the Court which relates to the estate tax, but respectfully dissent from its holding that the earnings of the partnership were taxable as income to the partners for the year 1947, and not at the end of the partnership’s fiscal year in 1948. Sec. 188 of the Revenue Code of 1939, which is the section applicable here, provides:
“If the taxable year of a partner is different from that of the partnership, the inclusions with respect to the net income of the partnership, in computing the net income of the partner for his taxable year, shall be based upon the net income of the partnership for any taxable year of the partnership (whether beginning on, before, or after January 1, 1939) ending within or with the taxable year of the partner.”
The death of Frank on November 21, 1947, unquestionably dissolved the partnership. The question is whether it also terminated the partnership for all purposes, so that the fiscal year of the partnership ended with Frank’s death, or whether the partnership was continued for the purpose of winding up its affairs, so that its fiscal year for tax purposes did not end until January 31, 1948.
The facts are that the partnership was engaged in the performance of contracts which extended over considerable periods of time and, in the case of contracts with the government, were subject to termination and to renegotiation. Frank’s capital account on January 31, 1947, to his credit on the books of the partnership, amounted to $226,320.90. As a result of negotiations with the government extending to as late as October 1951 and resulting in refunds and disallowances of claims, this balance was reduced to $54,875.96. On February 1, 1948 the business and assets of the partnership were transferred to and taken over by a corporation; and there can be no question but that the partnership business was continued and the settlement of its affairs was carried on by Howard as surviving partner until that. date. On January 31, 1948, the partnership filed a tax return showing ordinary net income of $450,158.91, distributable in accordance with the partnership agreement1 $429,458.91 to Howard and $20,700 (salary prior to death) to the estate of Frank. The contention of taxpayers is that under the statute above quoted this income was taxable to them for the year 1948. The contention of the Commissioner is that the partnership was ended for all purposes on Frank’s death in 1947 and that the income of the partnership after January 31, 1947 was taxable to the partners in that year, notwithstanding that it will result in the injustice of requiring them to pay tax on partnership income for approximately 22 months in a single year. The position of taxpayers not only is in accordance with what is just and right under the circumstances ©f the case, but is also, I think, in accordance with the statutory requirement.
While the partnership agreement contained no provision for the continuance of the partnership business for purposes of liquidation in the case of the death *445of one of the partners, this was unquestionably provided by the law of Maryland, the state in which the partnership was operating. It is there expressly provided by statute that the death of a partner dissolves the partnership, but that the partnership is not terminated by dissolution but continues until the winding up of partnership affairs is completed, and that the last surviving partner has the right to wind up the partnership affairs. Flack’s Annotated Code of Maryland, Article 73A secs. 30, 31 and 37. Here, not only did the law authorize the continuance of the partnership for the purpose of winding up partnership affairs, but the partnership was actually continued for that purpose until its business and assets were transferred to a corporation on February 1, 1948. In the meantime, although the deceased partner could not share in profits, it is perfectly clear that his share of the partnership profits could not be ascertained until the end of its fiscal year because of claims that might be asserted and adjustments and settlements that would have to be made and were made with customers and creditors. The importance of this clearly appears from the fact that Frank’s capital account on the books of the partnership shrank as a result of claims against the partnership and negotiations and adjustments from $226,320.90 on January 31, 1947 to $54,895.96 when these matters were finally closed up sometime after his death. If the claims had been sufficiently large, they could have wiped out, not only the capital account, but all right to receive anything as profits from the earnings of the current fiscal year.2 In such situation it was not possible, at the time of Frank’s death, to determine what the earnings of the partnership were, and no reason why the rule of the statute should not be applied, i. e., no reason why returns of income derived from the partnership should not be made by the partners on the basis of the partnership’s fiscal year, even though the partnership had been dissolved and was in process of liquidation during the last two months of the year.
In point is the decision of the Supreme Court in Heiner v. Mellon, 304 U.S. 271, 58 S.Ct. 926, 929, 82 L.Ed. 1337. In that case it was held that the death of one of the partners, which dissolved the partnership before the tax year in question, did not terminate the partnership or relieve it from filing a return. It is true that in that case the estate of the deceased partner shared in the profits of the continuing business; but the criterion laid down by the Supreme Court was not the sharing of profits but the continuing of the partnership business, as here, until the winding up of the partnership affairs. The Supreme Court referred to the statute of Pennsylvania which is like the statute of Maryland in that regard, saying:
“The fact that the partnerships had been dissolved by Frick’s death before 1920 does not affect the liability of the Mellons as surviving partners for income taxes on their distributive shares of the net profits made in that year. Compare Rossmoore v. Anderson, D.C.S.D.N.Y., 1 F.Supp. 35, affirmed, 2 Cir., 67 F.2d 1009; Rossmoore v. Commissioner, 2 Cir., 76 F.2d 520. The business of A. Overholt & Company did not terminate on Frick’s death. Although dissolved, the partnerships and the business continued, since, as stated in the Pennsylvania Uniform Partnership Act [59 P.S. § 1 et seq.]: ‘On dissolution the partnership is not terminated, but continues until the winding up of partnership affairs is completed.’ Throughout the year 1920, the business of selling stock on hand and deriving income therefrom was carried on precisely as it had been theretofore, and for the same purpose. Article 424 of Regulations 45 recognizes that even in the hands *446of a receiver a partnership must file a return.”
The Commissioner relies, and the Tax Court bases its decision, very largely on Guaranty Trust Co. of New York v. Commissioner, 803 U.S. 493, 58 S.Ct. 673, 676, 82 L.Ed. 975, which held that the return for a deceased partner on the calendar year basis must include his share of partnership profits made by the partnership from the beginning of its fiscal year to the time of his death within the calendar year. In that case, however, there was not a continuing of the partnership business for purposes of liquidation, but the amount to be received by the estate of decedent was fixed and the business was carried on under a new agreement. The question in the case was whether the decedent’s share of the earnings for the portion of the fiscal year prior to his death was to escape taxation,3 not whether it should be taxed in the succeeding calendar year. In that case the Supreme Court said “Receipt of income or accrual of the right to receive it within the tax year is the test of taxability, not the time it has taken the taxpayer to earn it nor the duration of his investments which have finally resulted in profit.” Here the right of taxpayers to receive income in connection with the partnership business did not accrue or become fixed upon Frank’s death but depended upon the partnership business, which was continued for purposes of liquidation.
A decision of the Tax Court which is directly in point and which sustains the position that the earnings of the partnership here involved should be taxed in 1948, the end of the partnership’s fiscal year, and not in 1947 because Frank died in that year, is Walsh v. Commissioner, 7 T.C. 205, in which the Tax Court gave full consideration to both the Mellon and the Guaranty Trust cases. In that case one of the partners in a partnership with a fiscal year ending May 31 died on July 7, 1939. It was held that the surviving partner who reported on a calendar year basis should account for profits of the partnership in the year 1940, and not in 1939, on the ground that the partnership, although dissolved by the death of the partners, was not terminated and no new partnership was created. The Tax Court said:
“The evidence here is clear that after Elliott’s death there were no new partnerships created. Although the old partnerships were dissolved by Elliott’s death, they were not terminated. Dial v. Martin, Tex.Civ.App., 37 S.W.2d 166, 177. The business being conducted by the partnerships had to be wound up by the surviving partners and an accounting made to the heirs and personal representatives of the deceased partner. Dial v. Martin, supra. In that case the court, among other things said: ‘Where a partnership is dissolved by the death of one of the partners, the surviving partner or partners have the right, and, moreover, it is their duty, to wind up the firm’s business, and he is, in the eyes of the law, a trustee of the firm assets for that purpose, and as such trustee is entitled to the exclusive possession of all firm assets. * *
“To the same effect as above is Heiner v. Mellon, 304 U.S. 271 [58 S.Ct. 926, 82 L.Ed. 1337]. This case was decided by the Supreme Court some forty-eight days after it decided Guaranty Trust Co. of New York, supra, and in our opinion, throws more light on the issue which we have here to decide than does the Guaranty Trust Co. case.”
*447The rulings of the Internal Revenue Service have been in accord with the principles of this decision,4 although not dealing with the case of a two member partnership which is continued after the death of one of the partners solely for the purpose of winding up and without participation in profits of such continued operation by the estate of the deceased partner. The Commissioner contends that there is a difference between the case where there are two or more surviving partners and where there is only one; but there is no basis in reason for such a distinction, just as there is no basis in reason for holding that there must be a sharing in profits from the continuation of the business for the purpose of winding it up. The statute contemplates that the partners shall account for partnership income in their returns as though it were received by them at the end of the partnership’s tax year; and what makes the rule applicable notwithstanding the death of a partner is, not the number of partners nor *448the extent to which they do or do not share in profits, but the fact that the partnership business continues, even though this is only for purposes of liquidation, and that the interest of surviving partners may be affected thereby, even though this may be the result of claims, losses and adjustments without right to share in profits. Not until the end of the fiscal year of the partnership can it be determined what its earnings and profits for the year were; and not until then is there any reason for requiring a partner or the estate of a deceased partner to list as income his share of the partnership profits.
The government admits in argument that if there were more than one surviving partner, the rule contended for by taxpayers would be applicable, arguing that no man can be a partner with himself. This, however, is an oversimplification of the problem. The partnership is unquestionably dissolved by the death of one of the partners. The business is continued by the surviving partner, however, under the applicable statute for purposes of liquidation; and tax liability of partners, like other matters of business affecting the partnership, should be handled just as they were before dissolution. This is the sensible interpretation of the statute and it avoids the injustice to the taxpayer which would result from the bunching of income for a longer period within a single tax year.
The decisions in all of the Circuits which have dealt with the question, except the Second Circuit, support the position here taken. Henderson’s Estate v. Commissioner, 5 Cir., 155 F.2d 310, 164 A.L.R. 1030; Girard Trust Co. v. United States, 3 Cir., 182 F.2d 921; Commissioner of Internal Revenue v. Mnookin’s Estate, 8 Cir., 184 F.2d 89; Commissioner of Internal Revenue v. Tyree's Estate, 10 Cir., 215 F.2d 78, 80. Cf. Commissioner of Internal Revenue v. Waldman’s Estate, 2 Cir., 196 F.2d 83, in which there was a dissenting opinion by Judge Augustus N. Hand, who thought that the reasoning of the Third Circuit in the case of Girard Trust Co., supra, should be followed. The case of Commissioner of Internal Revenue v. Tyree’s Estate, supra, is directly in point here, the holding being that income from a partnership dissolved by the death of one of the partners was not returnable by the partners until the year in which the fiscal year of the partnership ended, where the law of Utah as well as the partnership agreement required that the partnership be continued after the death of a partner for the purpose of winding up its affairs. The court said:
“Of course, when the doctor died he could no longer be a partner and, so far as he was concerned, the partnership terminated, but he had, however, agreed as to how the partnership affairs should be handled in case of the death of a partner. The Utah General Partnership Act provides that ‘On dissolution a partnership is not terminated, but continues until the winding up of partnership affairs is completed.’ 5 U.C.A. 1953, § 48-1-27. Pantages v. Arge, 1 Utah 2d 105, 262 P.2d 745. The partnership affairs were continued as provided for in the agreement, and at the end of the first fiscal year after the death of Dr. Tyree, a distribution was made to his estate. Had he lived, the distribution would have been made at the same time.
“The Commissioner urges that the decision of the Tax Court is not in harmony with Guaranty Trust Co. of New York v. Commissioner, 303 U.S. 493, 58 S.Ct. 673, 82 L.Ed. 975, as was pointed out by the Second Circuit in Commissioner [of Internal Revenue] v. Waldman’s Estate, 196 F.2d 83. We do not believe, however, that the Guaranty Trust Company Case is controlling. There, the partnership was concluded with the death of a partner and if subsequent partnership distributions were not included in the return made for the deceased, it would not be taxable. Section 126 (a) (1) was passed shortly after the Guaranty Trust Company deci*449sion, and appears to have been for the purpose of closing the loophole in the tax laws pointed out in that case. The identical question before us has been considered by the Third, Fifth, and Eighth Circuits, which have held contrary to the contention of the Commissioner here. Henderson’s Estate v. Commissioner of Internal Revenue, 5 Cir., 155 F.2d 310, 164 A.L.R. 1030; Girard Trust Co. v. United States, 3 Cir., 182 F.2d 921; Commissioner of Internal Revenue v. Mnookin’s Estate, 8 Cir., 184 F.2d 89. Substantially all of the Commissioner’s arguments here are fully answered in the Girard Trust Company Case, to which views we adhere.” [215 F.2d 80.]
The Internal Revenue Code of 1954 makes it clear that as to cases governed by its provisions “the taxable year of a partnership shall not close as the result of the death of a partner” 26 U.S.C. § 706(c) (1); but this was not intended as a change but as a clarification of existing law. In the Senate Finance Committee’s report on the code it is said (S. Report No. 1622 on H.R. 8300, 83rd Cong. 2d Sess. pp. 89, 91):
“Under present law there has been the contention that the death of a partner closes the partnership year and the bunching of more than a year’s income in the decedent’s last year. Where the partnership and the partners are on different taxable years, this would have the effect of concentrating as much as 23 months’ income in the final return of the deceased partner * * *. Both the House and your committee’s bill make it clear that the partnership year does not close upon the death of the partner. The partnership year will run to its normal conclusion, and the decedent’s share of the income for this year will be taxable to the estate. To the extent that the right to receive this income constitutes income in respect of a decedent, the estate is entitled to a deduction for estate tax attributable to the inclusion in the decedent’s estate.” U.S.Code Cong. & Adm.News 1954, p. 4723.
For the reasons stated, it seems clear that the partnership was continued for the purpose of winding up its affairs until January 31, 1948, and that the share of the income to which Howard was entitled subsequent to January 31, 1947 was properly reported by him as income of the year 1948. I think that the same is true as to the partnership income to be reported by the estate of Frank. While it is true that the amounts received by Frank were received from the partnership as salary in 1947 prior to his death, the rule applies that partners’ salaries and interest paid between the close of the partnership’s fiscal year and the partners’ individual tax periods should not be reported by individuals until the partnership’s full year has elapsed. Thompson, 18 B.T.A. 1192(A). The partnership might have a net loss for the year, and in this event the salary would not be income, but a withdrawal of capital. 1 Montgomery’s Federal Taxes 1294 (1951-52). The rule applicable is thus stated by the Tax Court:
“An agreement between partners to pay salaries from profits is nothing more than the determination of a basis for dividing such profits. A partner devoting his time and energies to the business of the firm is in fact working for himself and cannot be considered as an employee of the firm in the sense that he is in the service of another. It follows, therefore, that he can not be paid a salary by the firm out of earnings in the sense of compensation for services rendered to an employer. In effect any allowances drawn by a partner from partnership assets are payments which he makes to himself and no man can be his own employer or employee. A partner receiving a salary is merely transferring money from one to another of his own pockets.” Estate of S. U. Tilton, 8 B.T.A. 914, 916.
*450To same effect: Appeal of J. H. Goadby Mills, 3 B.T.A. 1245; Melville v. Thompson, 18 B.T.A. 1192(A).
I would accordingly reverse the decision of the Tax Court to the effect that the earnings of the partnership were taxable as income to the partners for the year 1947 and not at the end of the partnership’s fiscal year in 1948. The injustice and hardship of requiring taxpayers to pay tax on partnership income for 22 months in a single year is obvious. Their position that partnership income for the fiscal year ending in 1948 should be taxable to them in that year, accords, in my opinion, with the reasonable interpretation of the applicable statute. Such interpretation not only avoids injustice and hardship in this case, but recognizes a rule which is just and right in any case where a partnership is dissolved by the death of a partner but its business is continued by the survivor or survivors for the purpose of winding up its affairs.

. The applicable provision of the partnership agreement is as follows:
“Eleven. It is agreed among the partners hereto, anything in this agreement to the contrary notwithstanding, that in the event of any partner’s death, the amount to the credit of said deceased partner on the firm’s books on February 1, 1943, or on February 1 in any subsequent year, provided tbe partnership has run for twelve consecutive months; otherwise the date of settlement shall be as of the prior February 1, less the amount of his withdrawals over salary, shall be paid to the executors or administrators of said deceased partner, and same shall be in full settlement of the deceased partner’s interest in said partnership.”


. If the profits had been wiped out, the “salary” paid Frank would have been paid, not from profits, but from capital. 1 Montgomery’s Federal Taxes 1294.


. A loophole in the tax law which was closed by the subsequent enactment of Sec. 126 of Title 26 of the U.S.Code, which provides:
“The amount of all items of gross income in respect of a decedent which are not properly includible in respect of the taxable period in which falls the date of his death or a prior period shall be included in the gross income, for the taxable year when received, of: (A) the estate of the decedent, if the right to receive the amount is acquired by the decedent’s estate from the decedent; *


. These rulings provide in part as follows:
“Rev.Rul. 144, 1953-2 Cum.Bull. 212, 213: Accordingly, it is held that a change in the membership of a partnership resulting from the death, withdrawal, substitution, or, addition of a partner, or a shift of interests among existing partners does not, in itself, effect a termination of a partnership for Federal income tax purposes. Ordinarily, a partnership will be treated as continuing where the business of the partnership, or a substantial portion thereof, is continued. The returns of a continuing partnership should continue to be filed on the basis of tlie annual accounting period previously established by the partnership.
“Rev.Rul. 54-26, 1954-1 Cum.Bul. 153: Rev.Rul. 144, C.B. 1953-2, 212, revoked O.D. 228, C.B. 1, 190 (1919) and holds that a change in the membership of a partnership resulting from tlie death, withdrawal, substitution, or addition of a partner, or a shift of interest among existing partners does not, in itself, effect a termination of a partnership for Federal income tax purposes. Rev.Rul. 144 also holds that a partnership’s basis in its assets is distinct from the partners’ bases in their partnership interest, and is not affected by changes in such partnership interests. However, the bases of the interests of the partners may be affected by any change in membership.
“In view of the fact that Revenue Ruling 144 was not published until August 3, 1953, the Internal Revenue Service, under the authority of section 3791 (b) of the Internal Revenue Code, will not require the provisions of that Revenue Ruling to be applied with respect to those changes in partnership interests which occurred prior to January 1, 1954.
“Rev.Rule 54-55, 1954-1 Cum.Bull. 153-154: Effect of the death of a partner in the case of a partnership consisting of only two partners. Advice is requested whether Rev.Rul. 144 C.B. 1953-2, 212, holding that a change in the membership of a partnership resulting from the death, withdrawal, substitution, or addition of a partner or a shift of interests among existing partners does not, in itself effect a termination of a partnership for Federal income tax purposes, applies to a case where one of two partners dies.
“In some cases the surviving partner and the estate of the deceased partner continue the business as a partnership within the meaning of section 3797 (a) (2) of the Internal Revenue Code. In this situation the rule of Rev.Rul. 144 is applicable.
“In other cases tlie partnership business is wound up over a period of time and the deceased partner’s estate continues decedent’s interest in tlie profits and losses of the business during the winding-up period. I11 this situation the partnership continues throughout such period. See Heiner v. Mellon, 304 U.S. 271 [58 S.Ct. 926, 82 L.Ed. 1337], Ct.D. 1345, C.B. 1938-1, 349.
“In other cases the surviving partner, pursuant to an obligation undertaken in the partnership agreement, purchases the decedent’s interest in the partnership from the decedent’s estate for an amount fixed or determinable as of the date of decedent’s death. In this situation the partnership terminates for Federal income tax purposes on the date of decedent’s death.
“Since this Revenue Ruling applies the principles stated in Rev.Rul. 144 to the facts herein, it will be given nonretroactive application to the same extent as Rev.Rul. 144, and accordingly, pursuant to the authority contained in section 3791(b) of the Code, the Internal Revenue Service will not require this Revenue Ruling to be applied with respect to those changes in partnership interests which occurred prior to January 1, 1954. See Rev.Rul. 54-26, page 153, this Bulletin.”